Citation Nr: 1639754	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-18 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a back disability, to include the lumbar and cervical spine.

2. Entitlement to a special monthly compensation (SMC) based on the need for regular aid and attendance of another person or on account of being housebound.

3.  For the period prior to January 5, 2016, entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	State of South Carolina, Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel
INTRODUCTION

The Veteran had active military service from January 1977 to December 1980, with subsequent service in the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of April and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In October 2014, the Board remanded the Veteran's service connection claim for a back disorder for further development and held the SMC and TDIU claims in abeyance pending the requested development as these claims were deemed inextricably intertwined.

The RO, in an April 2016 rating decision, granted a TDIU, effective January 5, 2016.  Although the RO considered such award a complete grant of the benefits sought, the Board observes that a TDIU claim had already been in appellate status, stemming from the Veteran's claim received in September 2009 (See September 2009 VA Form 21-8940).  Accordingly, the issue of entitlement to a TDIU for the rating period prior to January 5, 2016, remains on appeal.

Also in April 2016, the RO issued a statement of the case (SOC) denying increased ratings for hearing loss and nephrolithiasis.  To date, there is no indication that the Veteran submitted a VA Form-9 to perfect an appeal.  Accordingly, the increased rating claims for hearing loss and nephrolithiasis are not in appellate status.     

Additionally, the Board observes that with regard to the Veteran's service connection claim for "back pain," the Veteran did not specify which segment of the spine for which he is seeking service connection.  Upon further review of the record, the Board construes the Veteran's claim as one for disabilities of both the lumbar and cervical spine, as his medical evidence demonstrates that he is currently diagnosed with both and his statements submitted in support of the claim address the both segments of the spine.  See for example, January 2012 Statement of Accredited Representative in Appealed Case.  
The issues of entitlement to service connection for a cervical spine disability and entitlement to SMC are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A lumbar spine disability, to include degenerative arthritis, is first demonstrated decades after service and is not etiologically related to any incident in service, to include the ruptured rectus femoralis muscle during service which a medical examiner determined had resolved, and his military occupational specialty (MOS) duties as a physical therapy specialist.  

2.  The Veteran's service-connected major depression with anxiety features has precluded him from securing or maintaining employment since September 17, 2015, the effective date for the award of service connection for such disorder.  


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a lumbar spine disability are not met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  From September 17, 2015, but not earlier, the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104 (d) (West 2014); see also 38 C.F.R. § 19.7 (2015) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

II.  VA's Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In this case, VA's duty to notify the Veteran has been satisfied.  The RO letters provided to the Veteran in April 2009, August 2009, September 2009, and October 2009  apprised him of the type of evidence and information needed to substantiate his claims and of his and VA's respective responsibilities in obtaining this supporting evidence.  The RO also advised him as to how disability ratings and effective dates are assigned.  

VA's duty to assist has also been satisfied.  The Veteran's claims file his service treatment records (STRs), VA medical records, private medical records, records from the Social Security Administration (SSA), copies of internet article published by Baylor University regarding the history and duties of physical therapists in the Army, and the Veteran's statements in support of the claims.  

VA also afforded the Veteran VA compensation examinations of the spine in February 2012 and November 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The United States Court of Appeals for the Federal Circuit (Federal Court) has held that VA examinations are presumed to be adequate absent a specific challenge as to their adequacy.  See Sickels v. Shinseki, 643 F.3d, 1362, 1366 (Fed. Cir. 2011).  Moreover, there is a presumption of regularity under which it is assumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  The presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307 (1999); Mindenhall v. Brown, 7 Vet. App. 271 (1994).  Because the Board determined in its 2014 remand that the February 2012 VA opinion with regard to the lumbar spine disability is inadequate to decide the claim, an additional medical examination of the lumbar spine was obtained in November 2014.  

The Veteran challenges the adequacy of the November 2014 VA examination and opinion in September 2015 correspondence.   However, as discussed in the analysis section of this decision, the Board finds his specific allegations insufficient to overcome the presumption that the VA examination was performed correctly.  Ultimately, the Board presumes the competency of the November 2014 examiner and finds that the examination and opinion provided are adequate.  Thus, VA's duty to assist with respect to obtaining an adequate VA examination or opinion has been met.  38 C.F.R. § 3.159 (c)(4).

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  VA's duties to notify and assist him with this claim have been satisfied.

III.  Pertinent Laws and Regulations Governing Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2015).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran's current diagnoses include degenerative arthritis and disc disease of the lumbar spine and lumbar spondylosis.  Arthritis is considered a "chronic disease" listed under 38 C.F.R.  3.309 (a) and therefore the presumptive service connection provisions under 38 C.F.R. § 3.303 (b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303 (b).

In addition, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470   (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). 

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.
The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072   (Fed. Cir. 2001), the Federal Circuit recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104 (a).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2014).   A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


Lumbar Spine Claim

The Veteran seeks service connection for a back disability which he attributes a muscle injury to the left thigh he experienced in service, or alternatively, to his MOS duties as a physical therapy specialist.  The analysis herein is limited to the lumbar spine, and the cervical spine claim is being remanded for further development.

A review of the Veteran's STRs shows no back complaints, treatment, and/or diagnoses.  On a Report of Medical History dated in December 1976, he affirmatively responded "No" when asked if he had experienced recurrent back pain.  He separated from active service in December 1980, and at that time, he declined a separation examination.

Thereafter, while serving in the Reserves, he affirmatively responded "No" when asked on November 1982 medical history report, if he had experienced recurrent back pain, and the medical examination conducted in November 1982 was negative for any abnormalities of the spine.  He stated that "I'm in excellent health."

The Reserve medical examination conducted in November 1986 was negative for any abnormalities of the spine. 

He affirmatively responded "No" when asked on an August 1991 medical history report, if he had experienced recurrent back pain, and the Reserve medical examinations conducted in August 1991 was negative for any abnormalities of the spine. 

The Veteran's medical records further show that he was seen in March 1997 for complaints of back pain; at that time, radiological evaluation revealed a non-acute, healing teardrop fracture at L3, no other fractures were noted.  In June 1998, he was again seen for back pain, at which time a MRI study revealed a large disc herniation.  A December 1998 treatment record from Strand Regional Specialty reflects that the Veteran had left sciatica "off and on" for at least two years.  

The Veteran underwent a lumbar spine discectomy in February 1999 to address a nerve root compression.

X-rays taken in May 2002 showed evidence of degeneration of the lumbar spine with disc disease.  

VA x-rays of the lumbar spine taken in June 2008 showed evidence of multilevel degenerative changes worse at L4/5.  October 2009 x-rays of the lumbar spine showed evidence of discogenic disease of the L4/L5, spondylosis, and minimal anterior wedging of L2 with an unfused apophysis at L3.  An October 2009 MRI showed evidence of lumbar spondylosis at L4-L5 and L5-S1.

In May 2009, lay evidence was added to the claim.  The Veteran indicated that while in the service, his back pain was self-treated.  He explained that the physical therapists worked on each other and very rarely documented the treatment.  See Veteran's May 2009 statement.

R.K., a university professor, indicated that he met the Veteran in 1983 at a university and later became the Veteran's academic advisor.  R.K. recalled the Veteran's complaints of back pain at that time, as well as his difficulty standing to complete laboratory activities.  Over the years, R.K. has witnessed the Veteran's deteriorating health.  See R.K.'s May 2009 statement.

J.H.B. indicated that she hired the Veteran to work for her at a Residential Program for children right after he got out of service.  She noted that the Veteran's job duties including the lifting of wheelchair patients.   Although he was able to do perform his duties, J.H.B. stated that he did so with pain and complained of back pain until the day he resigned.  See J.H.B.'s May 2009 statement.

In May and September 2009 statements, the Veteran indicated that, as a physical therapist in the military, he lifted hundreds of patients and had been fallen on by many patients, resulting in back pain then and ever since service separation.  He stated that his back pain during service was not documented in his medical records because, as a physical therapist, he self-treated the pain or would have a fellow therapist treat him.  

In September 2009, the Veteran submitted an internet article which discussed the history of the Physical Therapy Program at Baylor University.  This article indicates that Army physical therapists in Vietnam in the 1970's were identified as "physician extenders," credentialed to evaluate and treat neuro-musculoskeletal patients without physician referral.

In February 2012, the Veteran was afforded a VA examination of the thoracolumbar spine and the examiner provided the opinion that the Veteran's current lumbar spine disability is less likely as not related to his active service.  

Beginning in July 2012, the Veteran had been treated by a private chiropractor, G.J.P.  See August 2013 Protz Chiropractic, Inc.

During an additional VA examination of the spine conducted in November 2014, the examiner continued diagnoses of lumbar spondylosis, degenerative joint disease of the lumbar spine, and degenerative disc disease of the lumbar spine.  This examiner also provided the opinion that the Veteran's current lumbar spine disability is less likely as not related to his active service.  

The Board has reviewed all evidence and finds that the preponderance of the evidence is against the service connection claim for a lumbar spine disability.  

The medical evidence clearly shows that the Veteran has a current lumbar spine disability, variously diagnosed.  With regard to in-service incurrence, the Veteran maintains that, as a physical therapist, he self-treated his back pain during service and noted that physical therapists rarely documented their self-treatment or treatment administered by a fellow physical therapist.  As a layperson and in his capacity as a physical therapy specialist, the Veteran is competent to report experiencing low back pain in service and is also competent to report that he self-treated his back pain during service, and the Board has no reason to doubt the credibility of those statements.  However, pain alone, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In this case, there is no evidence of a lumbar spine diagnosis in service.  Moreover, to the extent that he offers his statements as evidence that he did incur a low back disability while in service, he is not shown to possess the medical training necessary to render a medical diagnosis.  In so finding, the Board considered his physical therapy training and the article from Baylor University reflecting that Army physical therapists were considered "physician extenders."  Significantly however, the disability at issue here involves the spine, musculoskeletal, and neurologic systems, and the Veteran is not shown possess the requisite medical training and/or expertise to competently render a medical diagnosis.

The Board also considered the statements provided by R.K. and J.H.B. to the effect that they witnessed the Veteran's complaints of back pain shortly after service.  They are competent to report what they witnessed first-hand, but their statements are inconsistent with the contemporaneous medical records.  Indeed, when the Veteran underwent Reserve medical examinations of the spine in November 1982 and August 1991, he affirmatively denied having had any recurrent back pain on the reports of medical history.  In addition, clinical evaluations in November 1982, November 1986, and August 1991 were completely negative for any lumbar spine abnormalities.  Importantly, these reports of medical history and reports of medical examinations are highly probative both as to the Veteran's subjective reports and their resulting objective findings.  The reports were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

In fact, there are no documented low back conditions until the Veteran sought treatment for sciatica in 1998 and the associated treatment records reflect a two-year history of similar complaints.  Thus, the first medical evidence reflecting the Veteran's low back disability is not shown in the record until 1996, which is approximately 16 years after his discharge from active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor that tends to weigh against a claim for service connection).  The record also reflects that the first x-ray evidence of arthritis in the lumbar spine is not documented in the record until May 2002.  

Based on the foregoing, the evidence of record does not rise to equipoise that symptoms of a low back disability were continuous since service, that the Veteran's arthritis did manifest to a compensable degree during the first post-service year.  The evidence also does not rise to equipoise showing manifestations of arthritis in the low back to a degree of ten percent within one year of service separation.  Accordingly, there is no basis for presumptive service connection.  38 C.F.R. §§ 3.307, 3.309.

As to the etiology of the Veteran's lumbar spine disability, the record contains a February 2012 VA opinion, a November 2014 VA opinion, and the Veteran's statements.  On review, the Board finds that the weight of the evidence demonstrates that the current lumbar spine disability, which first manifested many years after service, was not caused by any in-service event, including the injury to the Veteran's thigh muscle and his MOS duties.  

The February 2012 VA examiner, a nurse practitioner, determined that it is less likely than not that the Veteran's current back disorder is related to his active service.  However, as indicated in the prior remand, the Board found the February 2012 opinion inadequate, as the examiner did not provide any rationale for her unfavorable opinion.  See 38 C.F.R. § 4.2 (2015) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Accordingly, the February 2012 VA opinion is not only inadequate, but holds little probative weight.  Based on the deficiencies of the 2012 VA opinion, the Board obtained an addendum.  

In November 2014, a VA examiner had the opportunity to examine the Veteran and review his claims file, and also found that it is less likely as not that the Veteran's current spine disability was caused by, or related to, his active service.  The examiner, a medical doctor, indicated that, after thoroughly reviewing the claims file, he found no documentation of any specific back complaint or diagnosis during service, and instead found back complaints first shown in the record in 1996, as per his medical records from Strand Regional Hospital.  The examiner recognized the Veteran's contention that his MOS duties as a physical therapy specialist could have injured his back, but was unable to relate claimed injury to his service.  The examiner found no evidence in the record to support the Veteran's contention, noting that there is no documentation of a "cause-and-effect" resulting from the low back injuries he reportedly sustained while performing physical therapy duties.  Ultimately, the November 2014 VA examiner was unable to relate the Veteran's physical therapy duties to his current lumbar spine disability.
  
The VA examiner was also unable to relate the current lumbar spine disability to the Veteran's 1979 injury to the left rectus femoris muscle.  Despite the Veteran's statement that his left rectus femoris muscle condition did not heal properly, the examiner actually provided the opinion that the Veteran's muscle condition in service did most likely resolve and was not chronic.  The examiner explained that he was unable to see how the Veteran's muscle condition in service, which resolved, affected his back to cause a chronic condition.  Indeed, while the Veteran is competent to report that he had low back pain after injuring his left rectus femoris muscle, he is not competent, even with his training in physical therapy, to determine whether or not the condition healed properly or whether it put stress on his pelvis or his back, as these determinations are considered complex medical issues and require the requisite medical training.  

The Board recognizes that, in September 2015 correspondence, the Veteran challenged the adequacy of the November 2014 VA examination of the spine.  He expressed a number of concerns with the examination.  First, the Veteran felt that the November 2014 examiner did not have a copy of the Board's remand; nonetheless, the Board notes that the examiner specifically indicated that he reviewed the Veteran's claims file, which contains a copy of the Board remand.  Moreover, the examiner's opinion was responsive to the questions posed in the Board's remand.  The Board presumes regularity of the administrative process and finds that the examiner was provided with a copy of the Board's remand, given the absence of any clear evidence to the contrary.  Second, the Veteran expressed concern that the examiner did not consider his contention that his current disability is related to the duties he carried out as a physical therapy specialist.  However, as noted, the November 2014 examiner reviewed the entire claims file which contains multiple lay and medical statements in which he addresses the contention that his current low back disability is related to his MOS duties.  Third, the Veteran expressed concern that the examiner's etiology opinion was unclear.  The Board notes however that the VA examiner did indeed apply the proper legal standard of service connection - that is, whether the claimed disability is at least as likely or is less likely as not related to service.  

Although not direct a direct challenge to the VA examination, the Veteran also expressed concerned that his reserve service was not acknowledged.  However, the Board does recognize that he did in fact serve in the Reserves following his separation from active service in 1980.  Lastly, the Veteran felt that he and his spouse were not greeted graciously by the VAMC staff upon his arrival for the examination, and the Board apologizes for any such treatment which should not have occurred.  However, the Board sees no prejudice to the Veteran in that the intake staff's reported behavior should not have had any impact on the opinion provided by the November 2014 VA examiner.

Based on the foregoing, the Board finds that the Veteran's assertion suggesting that the examination and opinions were not adequate is not sufficient to overcome the presumption that the VA examination was performed correctly.  The November 2014 VA opinion is therefore adequate to decide the claim.  

Additionally, not only is the November 2014 VA opinion adequate to decide the claim, it is also highly probative on the question of etiology as it is factually accurate and fully articulated, and contains sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Significantly, the November 2014 VA examiner examined the Veteran, conducted a correct and thorough review of the relevant evidence, included a synopsis of the Veteran's back history, provided supporting rationale, and addressed the Veteran's specific contentions.  

The Board also considered the etiology statements provided by the Veteran himself.  As stated, he is competent to report his observable back symptoms, but he is not necessarily competent to offer a competent medical opinion relating his disability to service.  Notably, the claimed disability at issue involves the spine, musculoskeletal, and neurologic systems and the Veteran is not shown possess the requisite medical training and/or expertise to competently render an opinion as to etiology of his current lumbar spine disability, even considering his training in physical therapy.  Significantly, the question of whether his current lumbar spine disability is related to service is a complex medical question requiring the requisite medical training and/or expertise.  Because the evidence does not indicate that the Veteran has such medical training, he is not competent to relate his current lumbar spine disability to service.  Even assuming the Board was to find the Veteran competent to opine as to the nature of his disability, the Board finds that the  Novemeber 2014 VA examiner's opinion is more probative, as the examiner was a doctor and for the other reasons outlined above.  The Board therefore concludes that the Veteran's opinions as to etiology are outweighed by the probative value of the November 2014 VA opinion. 

For these reasons, the Board concludes that the record contains no probative evidence establishing a relationship between the Veteran's current lumbar spine disability and his active service. 

In summary, the evidence of record does not rise to the level of equipoise that his current lumbar spine disability is related to service, and therefore the claim must be denied.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (holding that it is the claimant's general evidentiary burden to establish all elements of the claim).  Rather, the preponderance of the evidence is against the Veteran's claim, and the benefit-of-the doubt standard of proof does not apply.  38 U.S.C.A. § 5107 (b) (2015).  Service connection for a lumbar spine disability must be denied.

IV.  TDIU Prior to January 5, 2016

The Veteran has been in receipt of TDIU benefits since January 5, 2016.  Thus, this decision is limited to the issue of entitlement to a TDIU for the rating period on appeal prior to January 5, 2016.

On a TDIU application received in September 2009, the Veteran indicated that in 2001, he last worked full-time and became too disabled to work.  He reported that he had been self-employed in the maintenance industry, working 50 to 60 hours per week.  He also reported having a college degree.

On a second TDIU application received in January 2016, the Veteran indicated that his major depressive disorder had prevented him from securing gainful employment.  In July 2001, he last worked full-time and became too disabled to work.  He also indicated that he was the owner of "Charwin Mobile Home Estate" from January 1990 to July 2001.  On this application, he reported only receiving two years of a college education. 

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16. 

TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment. If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a). 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU request, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability.

In this case, service connection is currently in effect for major depression with anxiety features, bilateral hearing loss, tinnitus, nephrolithiasis, and residual kidney scar.  From August 2009, the Veteran was in receipt of a noncompensable combined disability rating.  From November 24, 2013, his combined rating was 40 percent.  From September 17, 2015, his combined rating was rated as 80 percent disabling, and as of this date, he met the schedular criteria for a TDIU.  
 
As indicated above, the RO awarded TDIU benefits from January 5, 2016, which is the date the RO received the Veteran's second TDIU application.  However, the Board notes that a claim for a TDIU had already been in appellate status, stemming from a 2009 claim.  Therefore entitlement to a TDIU for the rating period prior to January 5, 2016, is for still for consideration.  

The evidence shows that the Veteran has not worked since July 2001.  The SSA deemed him disabled in July 2002.  The medical records indicate that his service-connected bilateral hearing loss, tinnitus, nephrolithiasis, and residual kidney scar do not render him unemployable.  However, the December 2015 VA psychologist determined that the Veteran's psychiatric disorder does prevent him from securing or maintaining employment.  See December 2015 VA examination report and March 2016 addendum.  Specifically, the psychologist determined that the Veteran's abilities to concentrate, persist at work tasks, keep a regular schedule and attend work regularly, are greatly reduced.  The psychologist felt that the Veteran would have a very hard time sustaining concentration for even simple tasks on a regular basis.  It was noted that, even minor amounts of stress, workload or interpersonal, would be too much for him to handle successfully.  It was also noted that the demoralization and devitalization of depression along with the constant distraction of ongoing internal experience of anxiety means that the Veteran would have a difficult time functioning in a work environment, even for simple, relatively uncomplicated work demands, even for limited periods of time.  The psychologist further noted that the Veteran's ability to handle any stress whatsoever or adapt to changing demands is so degraded by his condition that he found it difficult to imagine his handling even limited work demands successfully and consistently, as would be required in any competitive work situation. 

On review of all evidence, the Board finds that, since September 17, 2015, the Veteran's service-connected psychiatric disorder has precluded him from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  Although the Veteran's medical records reflect a history of mental health problems stemming from the early-2000's, the RO's award of service connection for a depressive disorder was granted secondary to his service-connected kidney disability, effective September 17, 2015.  See December 2015 rating decision.  Therefore, the TDIU is assigned from September 17, 2015, but no earlier.  

ORDER

Service connection for a lumbar spine disability is denied.

Since September 17, 2015, but not earlier, a TDIU is granted, subject to the laws and regulations governing monetary benefits. 

REMAND

As indicated, the Board has expanded the service connection claim for a back disability to include disabilities of the cervical spine, and upon review, additional development is needed.

The Veteran's current medical records show a diagnosis of spondylosis of the cervical spine, and his December 1978 STRs reflect treatment for neck pain in the paravertebral region of C2.  In support of the service connection claim for a back disability, the Veteran's representative referenced the cervical spine complaint and treatment the Veteran received in service.  See January 2012 Statement of Accredited Representative in Appealed Case.  As such, a VA examination should be afforded to the Veteran to determine the etiology of his current cervical spine disability.

Finally, the claim for entitlement to SMC based on the need for aid and attendance is inextricably intertwined with the service connection claim for cervical spine disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, the SMC claim must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  After ensuring that any outstanding evidence is associated with the claims file, provide the Veteran with a VA examination to determine the nature and etiology of any currently diagnosed cervical spine disability.  The claims file, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

 After reviewing the claims file, conducting physical examination, and obtaining any necessary studies, the examiner is asked to respond to the following:

(a).  Indicate any cervical spine disability currently shown. 

(b).  For each cervical spine disability currently shown, determine whether it had its onset during service or is otherwise related to service.  Reconcile the opinion with December 1978 treatment for pain in the paravertebral region of C2, and any lay reports of continuing symptoms since service discharge.

THE EXAMINER IS ADVISED that she must provide an explanation for any conclusions reached.

2.  Then, readjudicate the Veteran's service connection claim for a cervical spine disability and claim for SMC on appeal.  If any claim remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

 This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


